DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 03/07/2022.  No Claims have been canceled. Claims 1, 11 and 20 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Information Disclosure Statement
The IDS submitted 03/07/2022 has been considered and reviewed.
Response to Amendment/Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the amended limitations:
associating the refund request with the order id, the device, and the content status associated with the return package;

adding at least one trace identifier or span identifier to data associated with communications from a source application program interface;

analyzing trace data or log data associated with the communications data;

determining the customer associated with the refund request based on the device, the content status, and the analyzed communications data 

transform the claims to amount to more than merely analyzing refund data in order to determine and provide an approval/rejection for a refund.   Applicant argues the claim limitations are directed toward a system for detecting/preventing fraudulent returns.  Applicant points to the limitations “receiving a refund request...” and “transmitting...with the approval or rejection of the refund request”.  Applicant argues that these recitations demonstrate an interactive system which detects fraudulent returns transaction based on received data and transmits appropriate approval/rejection of the refund.  Applicant argues that the claim limitations include a processor to perform the recited element above and is patentable under step 2A prong 2.    The examiner respectfully disagrees.  The specification defines tracers as maintaining definitions (i.e. user-defined, machine defined, or combination) related to logging/tracing for where to transmit trace and/or log data, threshold number of traces and/or logs to keep, data formats and combination of identifiers to transmit and/or libraries to trace. (see para 0081) .  In the context of this disclosure trace/span identifiers appear to be identifiers transmitted.  The applicant’s arguments makes clear that the focus of the use of trace identifiers added and the analysis thereof is to mitigate fraud.  Mitigation of fraud is patent ineligible, the existence of a process to perform the analysis for risk mitigations is not sufficient under step 2A prong 2, the rejection is maintained.
In the remarks applicant argues that the amended claims amount to more than “applying the exception using generic computer components” because the claims integrate the alleged abstract idea of “analyzing refund data in order to determine and provide an approval/rejection for a refund” into practical application under step 2A prong 2.  Applicant argues the claimed limitations recite an improvement over conventional systems which enables a computer system to modify communications data obtain from a source API with the addition of trace/span identifiers and to “analyze trace data and/or log data...associated with communications..” improving the ability of computer systems to identify customers “who may hide [their] identities by using different ...communication format...” (pointing to specification para 0080-0082, para 0129).  Therefore, the claim limitations are patent eligible.  Applicant’s arguments are not persuasive.  Possible improvement in fraud detection does not improve technology or systems.  Applicant’s arguments are silent as to what in technology is improved, instead applicant’s argument focus on the improvement of an abstract idea.  Applicant’s argument is not persuasive.  The rejection is maintained.
In the remarks applicant argues that the amendments disclose modifying communications data obtained from a source API with the addition of trace/span identifiers and analyzing the modified communications data which is patent eligible under step 2B.  Applicant argues that this increases the accuracy and efficiency of the identification of customers who are “repeat offenders abusing refund requests”.  Applicant argues at a minimum the claims constitute more than generic components.  The examiner respectfully disagrees.  The claim limitations recite adding trace identifiers to data associated with communications.  This is could be broadly interpreting as not modifying the communications data obtained from the source API per se.  Analyzing the trace data associated with the communications data may increase the likelihood of detecting fraud, however this is as discussed above directed toward improving the abstract idea and not any process directed toward technology or technical field.  The rejection is maintained.
In the remarks applicant argues that independent claims 11 and 20 recite similar limitations as discussed above with respect to claim 1 and therefore, are similarly patent eligible.  Applicant argues that based on their patent eligibility that the dependent claims 2-10 of claim 1, dependent claims 12-19 of claim 11 are also patent eligible.  The examiner respectfully disagrees.  See response above, the rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Claim Interpretation
Claims 1, 11 and 20 recite the limitation “trace identifier” and “span identifier” as a tool to trace data.  The specification para 0081 discloses trace/span identifiers “add to data associated with a communication”. The examiner is broadly interpreting the terms to be identifiers which allow data to be traced.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claims 1-10:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a computer functions to (1) receiving a refund request, (2) identifying content status, (3) associating refund request with order ID, (4) adding trace/span identifier to data associated with communication (5) analyzing trace/log data associated with communications (6) determining customer associated with refund request and current status, (7) aggregating customer profile based on refund request, (8) assigning refund status, (9) determining approval/rejection of refund, (10) transmitting approval/rejection (11) providing refund approval/rejection, when approval request determined a refund issued, when rejection is determined prevent refund and (12) directing refund or preventing refund.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer system comprising generic components. That is, other than reciting at least one system processor performing the recited functions, nothing in the claim element precludes the step from practically being performed in the mind. 
The steps that can easily be performed in the human mind as mental processes because the steps of receive a refund request, identify content status, associating refund request with order ID, adding trace data identifiers, analyzing trace data, determine customer associated with refund request and current status, aggregate customer profile based on refund request, assign refund status, determine approval/rejection of refund and provide refund approval/rejection, direct or prevent refund, mimic human thought processes of observation, evaluation and opinion, decision and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward in response to receiving a refund request the processes of identifying content status, associating refund request with order ID and status, determining associated customer, aggregating customer profile and assigning refund status is directed as a whole toward analyzing refund data in order to determine and provide an approval or rejection for a refund..  Such concepts can be found in the abstract category of sales activities/behaviors.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system processor to (1) receive a refund request –insignificant extra solution activity of transmitting a request, (2) identify content status for order – a common business practice), (3) associating refund request with order ID- a common business practice, (4) adding trace/span identifier to data associated with communication – common business practice for preventing risk (5) analyzing trace/log data associated with communications- common business practice (6) determining customer associated with refund request and current status- a common business practice, (7) aggregating customer profile based on refund request- a common business practice, (8) assigning refund status- a common business practice, (9) determining approval/rejection of refund- a common business practice and (10) providing refund approval/rejection-insignificant extra solution activity of outputting a result (11) when approval of refund determined direct a refund- a common business practice (12) when rejection of refund determined prevent refund- a common business practice.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  
When considered as an ordered combination, the limitations (1) and (2)-(8) are directed in response to a refund request analyze and evaluate an order in order to assign a refund status.  The combination of limitations (1)-(8) and (9)-(12) is directed toward based on refund status determine and provide/direct approval/rejection of refund.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because as discussed above, the claimed limitations as a whole is to determine a refund status based on order analysis in order to determine and provide an approval/rejection of a refund.  Accordingly, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to determine based on data and customer profile approve/decline a return.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising a memory storing instructions and at least one processor to execute the instructions –is purely functional and generic. Nearly every computer will include a “memory storing instructions” and “at least one processor to execute the instructions” capable of performing the basic computer functions including-receiving, identifying, associating, determining, aggregating, assigning and providing steps required by the system claims Absent a possible narrower construction of the terms “receiving”, identifying”, “associating”, “determining”, “aggregating”, “assigning” and “providing”... are functions can be achieved by any general purpose computer without special programming.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the steps to a particular technological environment, that is, implementation via computers.  See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The specification recites:
[0081] Tracer 316 may perform functions to trace data, such as data associated
with a communication from an API source 302, validator 308, etc. In some
embodiments, tracer 316 may be configured to add trace identifiers and/or span
identifiers to data associated with a communication. In some embodiments, tracer 316
may maintain definitions (e.g., user-defined, machine-defined, and/or a combination of
user-defined and machine-defined) related to logging and tracing, such as definitions for
where to transmit trace and/or log data, a threshold number of traces and/or logs to
keep, data formats, particular combinations of identifiers to transmit, and/or particular
libraries to trace. In some embodiments, tracer 316 may implement aspects of a
function provider, such as Spring Cloud Sleuth
[Spring Cloud Sleuth is a product that “Adds trace and span ids to the Slf4J MDC, so you can extract all the logs from a given trace or span in a log aggregator. Instruments common ingress and egress points from Spring applications (servlet filter, rest template, scheduled actions, message channels, feign client).”-see article Spring Cloud Sleuth by Pivotal Nov 2018. 
       Monitoring Microservices with Spring Cloud Sleuth, Elastic Stack, and Zipkin by Minkowski Mar. 2018.
Accordingly adding trace identifiers and analyzing the trace is known technology. 	
[0075]... “Source API 302 may be implemented on a computing device having a processor, memory component, and/or communications component, such as a mobile device, a desktop computer, an adapter, a controller, a server, or any other device capable of sending and/or receiving API communications”

[0079]... Data aggregator 312 may be communicably coupled to any device and/or component of sub-system 300, as well as devices and/or components of other systems including sub-systems 325 in Fig. 3B, 355 in Fig. 3C, and 375 in Fig. 3D. Data aggregator 312 may be part of a device having another purpose (e.g., validator 308), or may be a separate device or component, such as a server or mobile device. In some embodiments, data aggregator 312 may include various components (e.g., modules, devices, processors, etc.) configured to carry out a data aggregation process (e.g., a process for aggregating and/or analyzing data from sources such as a source API 302 and/or exception handler 310)

See also para 0097, para 0103

[00162].... Various programs or program modules can be created using any of the techniques known to one skilled in the art or can be designed in connection with existing software....

[00163]  Moreover, while illustrative embodiments have been described herein, the scope of any and all embodiments having equivalent elements modifications, omissions, combinations (e.g., of aspects across various embodiments), adaptations and/or alterations as would be appreciated by those skilled in the art based on the present disclosure. The limitations in the claims are to be interpreted broadly based on the language employed in the claims and not limited to examples described in the present specification or during the prosecution of the application. The examples are to be construed as non-exclusive. Furthermore, the steps of the disclosed methods may be modified in any manner, including by reordering steps and/or inserting or deleting steps....


The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 these dependent claim have also been reviewed with the same analysis as independent claim 1.   Although dependent claims 2 and 3 recite additional elements including a mobile phone, computer, PDA and user interface, the claims fail to provide any functions related to the additional elements other than they exist in the system.  Accordingly depending claims 2 and 3 recite extraneous computer elements that are insufficient to transform the claim into patent eligibility.  Dependent claim 3 is directed toward user device connecting to a user interface-well understood and routine use of technology.  Dependent claim 4 is directed toward the content of the return package- a common business practice. Dependent claim 5 is directed toward return package content status- a common business practice.  Dependent claims 6 and 7 are directed toward the content of the return package, a common business practice.  Dependent 8 is directed toward customer records stored in a database-well understood and routine use of generic technology.  Dependent claim 9 is directed toward content of customer record- a common business practice.  Dependent claim 11 is directed toward business rule overrides- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-10 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 11-19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 11 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category. 
With respect to step 2A prong 1: Independent claim 11 similar to claim 1 is directed toward a process as a whole to provide an approval/decline for a refund.  The steps “receiving”-mimics mental processes of observation, “determining a customer associated with a refund”-mimics mental processes of evaluation and decision, “analyzing trace”, “aggregating a profile of the customer based on request  and device” mimics mental process of evaluation and organization information, “assigning a refund status” and “determining a refund approval/decline”  and “when rejection of refund determined preventing refund” mimics mental processes of decision.  The limitation “adding trace/span identifiers” mimics mental processes of memory.   The limitation “providing a refund approval/decline” and “when approval/rejection of refund determined direct/prevent refund mimics mental/manual processes of communication.  
With respect to step 2A prong 2: Independent claim 11 is similar to claim 1 and contains the same issues as discussed above with respect to claim 1- see rejection of claim 1 above. 
With respect to step 2B:  Independent claim 11 includes the same elements that go beyond the identified abstract idea in step 2A prong 1 and recites functions as discussed above with respect to claim 1 with processes that are well understood and routine when considered individually, as a combination of parts or as a whole.  See the rejection of claim 1 above. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 12-19 these dependent claim have also been reviewed with the same analysis as independent claim 11.   Although dependent claims 12 and 13 recite additional elements including a mobile phone, computer, PDA and user interface, the claims fail to provide any functions related to the additional elements other than they exist in the system.  Accordingly depending claims 12 and 13 recite extraneous computer elements that are insufficient to transform the claim into patent eligibility.   Dependent claims 12, 13 and 14 corresponds to system claims 2, 3 and 4.  Therefore, claims 12-14 have been analyzed and rejected as previously discussed with respect to claims 2-4.  Dependent claim 15 is directed toward return package content- a common business practice.  Dependent claim 16 is directed toward customer record content stored in a database- well known and convention use of generic technology.  Dependent claim 17 is directed toward the content of customer record- a common business practice.  Dependent claims 18 and 19 are directed toward business rule overrides a rule definition – a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 11. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 12-19 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 20. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
With respect to step 2A prong 1, claim 20 recites the same steps as recited in independent claim 1, accordingly the abstract subject matter has been identified as claim 20 does not recite any steps beyond those as recited in independent claim 1.  Accordingly the analysis of claim 1 is applied to claim 20.
With respect to step 2A prong 2, when considered under the 2019 101 guidance, the steps recited are a duplication of claim 1 and do not provide significantly more for analysis that goes beyond the analysis applied under step 2A prong 1 of independent claim 1.  Accordingly similar to Claim 1, Claim 20 fails under step 2A prong 2.
Step 2B; Claim 20 fails to provide any additional elements beyond the abstract idea identified under step 2A prong 1 and prong 2.   Although the preamble recites a computer implemented method, the body of the claim fails to tie any computer elements to any of recited steps.  Accordingly the steps recited can be performed mentally or manually. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-6 and 8-9, Claim 11-14, 16 and 17-18, Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0114786 A1 by Yan et al (Yan) in view of Applicant’s admitted prior art herein referred to as APA (APA) and further in view of US Pub No. 2020/0065791 A1 by Patil et al. (Patil)
In reference to Claim 1:
Yan teaches:
(Currently Amended) A computer-implemented system for return fraud detection and prevention ((Yan) in at least FIG. 5; para 0002), the system comprising:
a memory storing instructions ((Yan) in at least FIG. 5-6); and
at least one processor configured to execute the instructions to perform steps ((Yan) in at least FIG. 5-6; para 0095, para 0103-0104) comprising:
receiving a refund request from a customer associated with an order id ... ((Yan) in at least FIG. 3; para 0005-0006 wherein the prior art teaches refund request form the buyer, para 0021, para 0027 wherein the prior art teaches a transaction identifier, para 0062-0066);
identifying a content status associated with a return package associated with the order id … ((Yan) in at least Abstract; FIG. 2; FIG. 4; para 0006, para 0008-0012, para 0021, para 0036);
associating the refund request with the order id, … and the content status associated with the return package ((Yan) in at least Abstract, para 0009, para 0011-0012, para 0021, para 0036-0039, para 0041, para 0059, para 0069);...
analyzing trace data or log [record] data associated with the communications [records]((Yan) in at least para 0032-0033, para 0107);
determining the customer associated with the refund request based … the content status and the analyzed communication data ((Yan) in at least para 0032-0033, para 0036-0039, para 0041, para 0069, para 0082, para 0085, para 0106-0107);
aggregating a profile of the customer based on the refund request, the device, and the content status ((Yan) in at least FIG. 3-4; Abstract; 0036-0039, para 0041, par 0062, para 0069, para 0082)
assigning a refund status and a fraudulent member status associated with the refund request of the customer based on at least one rule definition and the profile of the customer ((Yan) in at least para 0082, para 0085-0086);
determining an approval or rejection of the refund request based on the refund status, the fraudulent member status, and at least one business rule ((Yan) in at least para 0005-0006, para 0062, para 0067, para 0069-0071, para 0073, para 0075, para 0084-0086);
providing the device of the customer with the approval or rejection of the request refund ((Yan) in at least para 0005-0006, para 0062, para 0067, para 0069-0071, para 0073, para 0075, para 0084-0086).
when approval of the refund request is determined, directing a refund to be issued to the customer ((Yan) in at least FIG. 3 ref # 302, 305-0306, #308; para 0062, para 0066-0067, para 0069); and
when rejection of the refund request is determined, preventing the refund from being issued to the customer ((Yan) in at least FIG. 4 ref # 408-0409; para 0072-0073, para 0085-0086);
wherein determining the customer associated with the refund request is further based on the aggregated profile via analysis of trace identifiers or span identifiers added to data associated with communications used to generate the aggregated profile such that the customer is determined even when previous customer activity is associated with a different device, user id, name, physical address, IP address, MAC address or communication format [transaction identifier, user identifier, serial number, use identifier] ((Yan) in at last para 0026-0028, para 0033 wherein the prior art teaches a use identifier to obtain user rating/profile; para 0039 wherein the prior art teaches determining whether the use identifier is found in blacklist; para 0040 wherein the blacklist user parameters include record of fraud, online payments and complaints, misconduct; para 0053, para 0056-0057; Table 1), .
Yan does not explicitly teach:
receiving a refund request from a customer associated with … a device
identifying a content status associated with a return package associated with the … device
associating the refund request with the …, the device
adding at least one trace identifier or span identifier to data associated with communications from a source application program interface;
determining the customer associated with the refund request based on the device
APA teaches:
adding at least one trace identifier or span identifier to data associated with communications from a source application program interface ((APA) in at least para 0081);
analyzing trace data or log data associated with the communications ((APA) in at least para 0081)
Both Yan and APA are directed toward identifiers associated with use of online communications.  APA teaches the motivation of implementation of Spring Cloud Sleuth for implementing tracer functions where those functions include trace data associated with communication from an API source where the trace identifiers and/or span identifiers (inherent to Sleuth) to the data are associated with a communication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the use identifiers of Yan to include trace identifiers as taught by APA since APA teaches the motivation of implementation of Spring Cloud Sleuth for implementing tracer functions where those functions include trace data associated with communication from an API source where the trace identifiers and/or span identifiers to the data are associated with a communication.
Patel teaches:
receiving a refund request from a customer associated with an order id and a device ((Patel) in at least FIG. 3A, FIG. 3D; para 0025 wherein the prior art teaches the user device may include a phone for accessing information on return; para 0041 wherein the prior art teaches in the event the user does not have a receipt for the return inputting identification information including phone number, para 0045); 
identifying a content status associated with a return package associated with the order id and the device ((Patel) in at least FIG. 3A, FIG. 3D; para 0025 wherein the prior art teaches the user device may include a phone for accessing information on return status; para 0041-0042,  wherein the phone ID is used to find purchase information and proceeds to step 314 of FIG. 3A, para 0045); , 
associating the refund request with the order id, the device ((Patel) in at least FIG. 3A, FIG. 3D; para 0025 wherein the prior art teaches the user device may include a phone for accessing information on return status; para 0041-0042,  wherein the phone ID is used to find purchase information and proceeds to step 314 of FIG. 3A. para 0045)
determining the customer associated with the refund request based on the device ((Patel) in at least FIG. 3A, FIG. 3D; para 0025 wherein the prior art teaches the user device may include a phone for accessing information on return status; para 0041-0042,  wherein the phone ID is used to find purchase information and proceeds to step 314 of FIG. 3A). 
Both Yan and Patel are directed toward transaction processes and returning goods purchased where identifiers are used in the return process.  Patel teaches that the user device for enabling the return process can be any of a plurality of devices including a phone.   Patel teaches the motivation of associating a return activity to include a device as the device number can be used to identify a user associated with the return request in the event the user has lost the receipt so that the database of transaction can be searched for with the inputted identification data (i.e. device id).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information associated with a return request and process of Yan to include a device as taught by Patel since Patel teaches the motivation of associating a return activity to include a device as the device number can be used to identify a user associated with the return request in the event the user has lost the receipt so that the database of transaction can be searched for with the inputted identification data (i.e. device id).  
In reference to Claim 2:
The combination of Yan, APA and Patel discloses the limitations of independent claim 1.  Yan further discloses the limitations of dependent claim 2 
(Original) The system of claim 1 (see rejection of claim 1 above), 
wherein the device includes a mobile phone, a computer, or a personal digital assistant.((Yan) in at least para 0010, para 0024, para 0092-0093)
In reference to Claim 3:
The combination of Yan, APA and Patel discloses the limitations of independent claim 1.  Yan further discloses the limitations of dependent claim 3:
(Original) The system of claim 1 (see rejection of claim 1 above), 
Yan does not explicitly teach:
wherein the device connects to a user interface.
Patel teaches: 
wherein the device connects to a user interface.((Patel) in at least para 0026)
Although Yan does not explicitly teach an interface that connects the device, the prior art does teach in a computer system in a system the user I/O devices.  I/O devices are for the user to communicate with the device.  Therefore, the prior art provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed limitations (see FIG. 6; para 0095, para 0103)
Both Yan and Patel are directed toward systems for determining refunds and receiving refund request with communication connectivity.  Patel teaches the motivation of Bluetooth (interface) enable device in order to allow the user to wirelessly communicate with the system for accessing transaction information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the communication for devices of Yan to include user interface as taught by Patel since Patel teaches the motivation of Bluetooth (interface) enable device in order to allows the user to wirelessly communicate with the system for accessing transaction information.
In reference to Claim 4:
The combination of Yan, APA and Patel discloses the limitations of independent claim 1.  Yan further discloses the limitations of dependent claim 4:
(Original) The system of claim 1 (see rejection of claim 1 above), 
wherein the return package includes one or more items.((Yan) in at least Abstract; para 0005-0006, para 0012)
In reference to Claim 5:
The combination of Yan, APA and Patel discloses the limitations of independent claim 1.  Yan further discloses the limitations of dependent claim 5:
(Original) The system of claim 1 (see rejection of claim 1 above), 
wherein the content status includes empty designation, partial designation, not returned designation, and complete designation.((Yan) in at least para 0004-0006 wherein the prior art teaches confirming if delivery made, and teaches status determines a delay in shipping, para 0012 wherein the prior art teaches checking resource return status; para 0048 wherein the prior art teaches retune resource is smaller in value than the current credit resource), 
In reference to Claim 6:
The combination of Yan, APA and Patel discloses the limitations of independent claim 1.  Yan further discloses the limitations of dependent claim 6:
(Original) The system of claim 1, (see rejection of claim 1 above)
wherein the return package includes a retail good.((Yan) in at least Abstract; para 0012, para 0021)
In reference to Claim 8:
The combination of Yan, APA and Patel discloses the limitations of independent claim 1.  Yan further discloses the limitations of dependent claim 8:
(Original) The system of claim 1 (see rejection of claim 1 above), 
wherein the profile of the customer is stored in at least one database.((Yan) in at least para 0030, para 0032, para 0040, para 0058) 
In reference to Claim 9:
The combination of Yan, APA and Patel discloses the limitations of independent claim 1.  Yan further discloses the limitations of dependent claim 9:
(Original) The system of claim 1 (see rejection of claim 1 above), 
wherein the profile of the customer includes at least one or more previous orders ((Yan) in at least para 0071-0073, para 0086, para 0107).
In reference to Claim 11:
The combination of Yan, APA and Patel discloses the limitations of independent claim 11:
(Currently Amended) A computer-implemented system for return fraud detection and prevention ((Yan) in at least FIG. 5; para 0002), the system comprising:
a memory storing instructions ((Yan) in at least FIG. 5-6); and
at least one processor configured to execute the instructions to perform steps ((Yan) in at least FIG. 5-6; para 0095, para 0103-0104) comprising:
receiving a refund request from a customer associated with an order id …((Yan) in at least FIG. 3; para 0005-0006, para 0021, para 0027 wherein the prior art teaches a transaction identifier, para 0062-0066);
associating the refund request with the order id, …, and a content status associated with the return package((Yan) in at least Abstract, para 0009, para 0011-0012, para 0021, para 0036-0039, para 0041, para 0059, para 0069);...
analyzing trace data or log [record] data associated with the communications [records]((Yan) in at least para 0032-0033, para 0107);
determining the customer associated with the refund request based on …content status and the analyzed communication data ((Yan) in at least para 0009, para 0011-0012, para 0021, para 0026-0028, para 0033, para 0036-0039, para 0041,para 0057, para 0059, para 0069);
aggregating a profile of the customer based on the refund request and the device ((Yan) in at least FIG. 3-4; Abstract; 0036-0039, para 0041, par 0062, para 0069, para 0082)
assigning a refund status and a fraudulent member status associated with the refund request of the customer based on at least one rule definition and the profile of the customer ((Yan) in at least para 0082, para 0085-0086);
determining an approval or rejection of the refund request based on the refund status, the fraudulent member status, and at least one business rule ((Yan) in at least para 0005-0006, para 0062, para 0067, para 0069-0071, para 0073, para 0075, para 0084-0086);
providing the device of the customer with the approval or rejection of the request refund. ((Yan) in at least para 0005-0006, para 0062, para 0067, para 0069-0071, para 0073, para 0075, para 0084-0086);
when approval of the refund request is determined, directing a refund to be issued to the customer ((Yan) in at least FIG. 3 ref # 302, 305-0306, #308; para 0062, para 0066-0067, para 0069); and
when rejection of the refund request is determined, preventing the refund from being issued to the customer ((Yan) in at least FIG. 4 ref # 408-0409; para 0072-0073, para 0085-0086);
wherein determining the customer associated with the refund request is further based on the aggregated profile via analysis of trace identifiers or span identifiers added to data associated with communications used to generate the aggregated profile such that the customer is determined even when previous customer activity is associated with a different device, user id, name, physical address, IP address, MAC address or communication format [transaction identifier, user identifier, serial number, use identifier] ((Yan) in at last para 0026-0028, para 0033 wherein the prior art teaches a use identifier to obtain user rating/profile; para 0039 wherein the prior art teaches determining whether the use identifier is found in blacklist; para 0040 wherein the blacklist user parameters include record of fraud, online payments and complaints, misconduct; para 0053, para 0056-0057; Table 1), .
Yan does not explicitly teach:
receiving a refund request from a customer associated with …a device
associating the refund request with … the device…
adding at least one trace identifier or span identifier to data associated with communications from a source application program interface;
determining the customer associated with the refund request based on the device
APA teaches:
adding at least one trace identifier or span identifier to data associated with communications from a source application program interface ((APA) in at least para 0081);
analyzing trace data or log data associated with the communications ((APA) in at least para 0081)
Both Yan and APA are directed toward identifiers associated with use of online communications.  APA teaches the motivation of implementation of Spring Cloud Sleuth for implementing tracer functions where those functions include trace data associated with communication from an API source where the trace identifiers and/or span identifiers (inherent to Sleuth) to the data are associated with a communication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the use identifiers of Yan to include trace identifiers as taught by APA since APA teaches the motivation of implementation of Spring Cloud Sleuth for implementing tracer functions where those functions include trace data associated with communication from an API source where the trace identifiers and/or span identifiers to the data are associated with a communication.
Patel teaches:
receiving a refund request from a customer associated with an order id and a device ((Patel) in at least FIG. 3A, FIG. 3D; para 0025 wherein the prior art teaches the user device may include a phone for accessing information on return; para 0041 wherein the prior art teaches in the event the user does not have a receipt for the return inputting identification information including phone number, para 0045)
associating the refund request with the order id, the device, and a content status associated with the return package ((Patel) in at least FIG. 3A, FIG. 3D; para 0025 wherein the prior art teaches the user device may include a phone for accessing information on return status; para 0041-0042, wherein the phone ID is used to find purchase information and proceeds to step 314 of FIG. 3A. para 0045)
determining the customer associated with the refund request based on the device and content status ((Patel) in at least FIG. 3A, FIG. 3D; para 0025 wherein the prior art teaches the user device may include a phone for accessing information on return status; para 0041-0042,  wherein the phone ID is used to find purchase information and proceeds to step 314 of FIG. 3A)
Both Yan and Patel are directed toward transaction processes and returning goods purchased where identifiers are used in the return process.  Patel teaches that the user device for enabling the return process can be any of a plurality of devices including a phone.   Patel teaches the motivation of associating a return activity to include a device as the device number can be used to identify a user associated with the return request in the event the user has lost the receipt so that the database of transaction can be searched for with the inputted identification data (i.e. device id).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information associated with a return request and process of Yan to include a device as taught by Patel since Patel teaches the motivation of associating a return activity to include a device as the device number can be used to identify a user associated with the return request in the event the user has lost the receipt so that the database of transaction can be searched for with the inputted identification data (i.e. device id).  
In reference to Claim 12:
The combination of Yan, APA and Patel discloses the limitations of independent claim 11.  Yan further discloses the limitations of dependent claim 12:
(Original) The system of claim 11 (see rejection of claim 11 above), 
wherein the device includes a mobile phone, a computer, or a personal digital assistant. .((Yan) in at least para 0010, para 0024, para 0092-0093)
In reference to Claim 13:
The combination of Yan, APA and Patel discloses the limitations of independent claim 11.  Yan further discloses the limitations of dependent claim 13
(Original)  The system of claim 11 (see rejection of claim 11 above),  
Yan does not explicitly teach:
wherein the device connects to a user interface
Patel teaches: 
wherein the device connects to a user interface.((Patel) in at least para 0026)
Although Yan does not explicitly teach an interface that connects the device, the prior art does teach in a computer system in a system the user I/O devices.  I/O devices are for the user to communicate with the device.  Therefore, the prior art provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed limitations (see FIG. 6; para 0095, para 0103)
Both Yan and Patel are directed toward systems for determining refunds and receiving refund request with communication connectivity.  Patel teaches the motivation of Bluetooth (interface) enable device in order to allow the user to wirelessly communicate with the system for accessing transaction information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the communication for devices of Yan to include user interface as taught by Patel since Patel teaches the motivation of Bluetooth (interface) enable device in order to allows the user to wirelessly communicate with the system for accessing transaction information.
In reference to Claim 14:
The combination of Yan, APA and Patel discloses the limitations of independent claim 11.  Yan further discloses the limitations of dependent claim 14
(Original) The system of claim 11 (see rejection of claim 11 above),   
wherein the return package includes one or more items. .((Yan) in at least Abstract; para 0005-0006, para 0012)
In reference to Claim 16:
The combination of Yan, APA and Patel discloses the limitations of independent claim 11.  Yan further discloses the limitations of dependent claim 16
(Original) The system of claim 11 (see rejection of claim 11 above), 
wherein the profile of the customer is stored in at least one database. .((Yan) in at least para 0030, para 0032, para 0040, para 0058) 
In reference to Claim 17:
The combination of Yan, APA and Patel discloses the limitations of independent claim 11.  Yan further discloses the limitations of dependent claim 17
(Original) The system of claim 11 (see rejection of claim 11 above), 
wherein the profile of the customer includes at least one or more previous orders. ((Yan) in at least para 0071-0073, para 0086, para 0107).
In reference to Claim 19:
The combination of Yan, APA and Patel discloses the limitations of independent claim 11.  Yan further discloses the limitations of dependent claim 19:
(Original) The system of claim 11 (see rejection of claim 11 above), 
wherein the at least one business rule is the rule definition. ((Yan) in at least para 0082, para 0085-0086)
In reference to Claim 20:
The combination of Yan, APA and Patel discloses the limitations of independent claim 20:
(Currently Amended) A computer-implemented method for return fraud detection and prevention ((Yan) in at least Abstract), the method comprising:
receiving a refund request from a customer associated with an order id … ((Yan) in at least FIG. 3; para 0005-0006, para 0021, para 0062-0066);
identifying a content status associated with a return package associated with the order id … ((Yan) in at least Abstract; FIG. 2; FIG. 4; para 0006, para 0008-0012, para 0021, para 0036);
associating the refund request with the order id, … and the content status associated with the return package ((Yan) in at least Abstract, para 0009, para 0011-0012, para 0021, para 0036-0039, para 0041, para 0059, para 0069);
analyzing trace data or log [record] data associated with the communications [records]((Yan) in at least para 0032-0033, para 0107);
determining the customer associated with the refund request based … the content status and the analyzed communication data ((Yan) in at least para 0032-0033, para 0036-0039, para 0041, para 0069, para 0082, para 0085, para 0106-0107);
aggregating a profile of the customer based on the refund request, the device, and the content status ((Yan) in at least FIG. 3-4; Abstract; 0036-0039, para 0041, par 0062, para 0069, para 0082);
assigning a refund status and a fraudulent member status associated with the refund request of the customer based on at least one rule definition and the profile of the customer ((Yan) in at least para 0082, para 0085-0086);
determining an approval or rejection of the refund request based on the refund status, the fraudulent member status, and at least one business rule ((Yan) in at least para 0005-0006, para 0062, para 0067, para 0069-0071, para 0073, para 0075, para 0084-0086);
providing the device of the customer with the approval or rejection of the request refund. ((Yan) in at least para 0005-0006, para 0062, para 0067, para 0069-0071, para 0073, para 0075, para 0084-0086);
when approval of the refund request is determined, directing a refund to be issued to the customer ((Yan) in at least FIG. 3 ref # 302, 305-0306, #308; para 0062, para 0066-0067, para 0069); and
when rejection of the refund request is determined, preventing the refund from being issued to the customer ((Yan) in at least FIG. 4 ref # 408-0409; para 0072-0073, para 0085-0086);
wherein determining the customer associated with the refund request is further based on the aggregated profile via analysis of trace identifiers or span identifiers added to data associated with communications used to generate the aggregated profile such that the customer is determined even when previous customer activity is associated with a different device, user id, name, physical address, IP address, MAC address or communication format [transaction identifier, user identifier, serial number, use identifier] ((Yan) in at last para 0026-0028, para 0033 wherein the prior art teaches a use identifier to obtain user rating/profile; para 0039 wherein the prior art teaches determining whether the use identifier is found in blacklist; para 0040 wherein the blacklist user parameters include record of fraud, online payments and complaints, misconduct; para 0053, para 0056-0057; Table 1), .
Yan does not explicitly teach:
receiving a refund request from a customer associated with … a device 
identifying a content status associated with a return package associated with … the device
associating the refund request with … the device …
adding at least one trace identifier or span identifier to data associated with communications from a source application program interface;
determining the customer associated with the refund request based on the device
APA teaches:
adding at least one trace identifier or span identifier to data associated with communications from a source application program interface ((APA) in at least para 0081);
analyzing trace data or log data associated with the communications ((APA) in at least para 0081)
Both Yan and APA are directed toward identifiers associated with use of online communications.  APA teaches the motivation of implementation of Spring Cloud Sleuth for implementing tracer functions where those functions include trace data associated with communication from an API source where the trace identifiers and/or span identifiers (inherent to Sleuth) to the data are associated with a communication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the use identifiers of Yan to include trace identifiers as taught by APA since APA teaches the motivation of implementation of Spring Cloud Sleuth for implementing tracer functions where those functions include trace data associated with communication from an API source where the trace identifiers and/or span identifiers to the data are associated with a communication.
Patel teaches:
receiving a refund request from a customer associated with an order id and a device ((Patel) in at least FIG. 3A, FIG. 3D; para 0025 wherein the prior art teaches the user device may include a phone for accessing information on return; para 0041 wherein the prior art teaches in the event the user does not have a receipt for the return inputting identification information including phone number, para 0045)
identifying a content status associated with a return package associated with the order id and the device ((Patel) in at least FIG. 3A, FIG. 3D; para 0025 wherein the prior art teaches the user device may include a phone for accessing information on return status; para 0041-0042,  wherein the phone ID is used to find purchase information and proceeds to step 314 of FIG. 3A, para 0045);
associating the refund request with the order id, the device and the content status associated with the return package ((Patel) in at least FIG. 3A, FIG. 3D; para 0025 wherein the prior art teaches the user device may include a phone for accessing information on return status; para 0041-0042,  wherein the phone ID is used to find purchase information and proceeds to step 314 of FIG. 3A. para 0045)
determining the customer associated with the refund request based on the device and the content status ((Patel) in at least FIG. 3A, FIG. 3D; para 0025 wherein the prior art teaches the user device may include a phone for accessing information on return status; para 0041-0042,  wherein the phone ID is used to find purchase information and proceeds to step 314 of FIG. 3A). 
Both Yan and Patel are directed toward transaction processes and returning goods purchased where identifiers are used in the return process.  Patel teaches that the user device for enabling the return process can be any of a plurality of devices including a phone.   Patel teaches the motivation of associating a return activity to include a device as the device number can be used to identify a user associated with the return request in the event the user has lost the receipt so that the database of transaction can be searched for with the inputted identification data (i.e. device id).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information associated with a return request and process of Yan to include a device as taught by Patel since Patel teaches the motivation of associating a return activity to include a device as the device number can be used to identify a user associated with the return request in the event the user has lost the receipt so that the database of transaction can be searched for with the inputted identification data (i.e. device id).  
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0114786 A1 by Yan et al (Yan) in view of US Pub No. 2020/0065791 A1 by Patil et al. (Patil) as applied to claim 1 and 11 respectively above, and further in view of US Pub No. 2020/0250671 A1 by Thomas et al. (Thomas)
In reference to Claim 7:
The combination of Yan and Patel discloses the limitations of independent claim 1.  Yan further discloses the limitations of dependent claim 7:
(Original) The system of claim 1 (see rejection of claim 1 above), 
Yan does not explicitly teach:
wherein the return package excludes a fresh food product.
Thomas teaches:
wherein the return package excludes a fresh food product ((Thomas) in at least Abstract; para 0002, para 0023, para 0025, para 0037, para 0039).
Both Yan and Thomas are directed toward refunding when a resource is returned.  Thomas teaches the motivation that in the event that the goods returned are groceries that the grocery product may not be returnable and that there is a need to improve risk mechanism to protect from fraud for non-refundable returns.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify refunding of a resource of Yan to include food product resource as taught by Thomas since Thomas teaches the motivation that in the event that the goods returned are groceries that the grocery product may not be returnable and that there is a need to improve risk mechanism to protect from fraud for non-refundable returns.
In reference to Claim 15:
The combination of Yan and Patel discloses the limitations of independent claim 11.  Yan further discloses the limitations of dependent claim 15
(Original) The system of claim 11 (see rejection of claim 11 above), 
Yan does not explicitly teach:
wherein the refund request includes a fresh food product or a retail good.
Thomas teaches:
wherein the return package excludes a fresh food product ((Thomas) in at least Abstract; para 0002, para 0023, para 0025, para 0037, para 0039).
Both Yan and Thomas are directed toward refunding when a resource is returned.  Thomas teaches the motivation that in the event that the goods returned are groceries some grocery products may not be returnable.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify refunding of a resource of Yan to include food product resource that may be excluded in a return package as taught by Thomas since Thomas teaches the motivation that in the event that the goods returned are groceries some grocery products may not be returnable.
Claim 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0114786 A1 by Yan et al (Yan) in view of Applicant’s admitted prior art herein referred to as APA (APA) in view of US Pub No. 2020/0065791 A1 by Patil et al. (Patil)as applied to claim 1 and 11 respectively above, and further in view of US Pub No. 2009/0192873 A1 by Marble (Marble)
In reference to Claim 10:
The combination of Yan, APA and Patel discloses the limitations of independent claim 1.  Yan further discloses the limitations of dependent claim 10:
(Original) The system of claim 1 (see rejection of claim 1 above), 
Yan does not explicitly teach:
wherein the at least one business rule overrides the at least rule definition.
Marble teaches:
wherein the at least one business rule overrides the at least rule definition ((Marble) in at least para 0137)
Both Yan and Marble are directed toward processes to implement returns or refunds.  Marble teaches returns and refunds for cash on products/services that are part of an offer/donation which may cancel an entire offer/donation and that if donations have gone through that consumer may not be permitted to receive a cash refund.  Marble teaches the motivation of waiving the restriction on cash refunds when a brand is willing and the consumer still provides donations to charities. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the processes and requirements of Yan for returns to include the override feature as taught by Marble since Marble teaches returns and refunds for cash on products/services that are part of an offer/donation which may cancel an entire offer/donation and that if donations have gone through that consumer may not be permitted to receive a cash refund.  Marble teaches the motivation of waiving the restriction on cash refunds when a brand is willing and the consumer still provides donations to charities.
In reference to Claim 18:
The combination of Yan, APA and Patel discloses the limitations of independent claim 11.  Yan further discloses the limitations of dependent claim 18:
(Original) The system of claim 11 (see rejection of claim 11 above), 
Yan does not explicitly teach:
wherein the at least one business rule overrides the at least rule definition.
Marble teaches:
wherein the at least one business rule overrides the at least rule definition ((Marble) in at least para 0137)
Both Yan and Marble are directed toward processes to implement returns or refunds.  Marble teaches returns and refunds for cash on products/services that are part of an offer/donation which may cancel an entire offer/donation and that if donations have gone through that consumer may not be permitted to receive a cash refund.  Marble teaches the motivation of waiving the restriction on cash refunds when a brand is willing and the consumer still provides donations to charities. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the processes and requirements of Yan for returns to include the override feature as taught by Marble since Marble teaches returns and refunds for cash on products/services that are part of an offer/donation which may cancel an entire offer/donation and that if donations have gone through that consumer may not be permitted to receive a cash refund.  Marble teaches the motivation of waiving the restriction on cash refunds when a brand is willing and the consumer still provides donations to charities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL article “Tracing in Microservices With Spring Cloud Sleuth by Baxter is cited for teaching Spring Cloud Sleuth adds two types of IDs to logging (i.e. request/communications) including trace ID with contains a set of span ID’s which represents a basic unit for sending a http request which is used to trace a request. For analysis Spring Cloud Sleuth utilizes ELK stack to collect and analyze logs and see how request passed from one service to the next.; Spring Cloud Sleuth by Spring Cloud; Distributed Tracing with Spring Cloud Sleuth and Spring Cloud Zipkin by Long; US Pub No. 2018/0211033 A1 by Aditham et al; US Pub No. 2020/0021505 A1 by Vinnakota et al is (see para 0025-0028, para 0030); US Pub No. 2018/0203795 A1 by Gadiya et al see background; US Pub No. 2017/0264541 A1 by Nakogoe et al- (see Table 1; para 0046, para 0049)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697